Exhibit 99.1 FOR IMMEDIATE RELEASE Inogen Announces Management Transitions and Expanded Board of Directors – Scott Wilkinson to Succeed Raymond Huggenberger as CEO Effective March 1, 2017 and Join the Board of Directors Effective January 1, 2017 – – Scott Beardsley to Join the Board of Directors Effective January 1, 2017 – – Byron Myers to be Appointed EVP, Sales & Marketing Effective January 1, 2017 – –Reiterates 2016 and 2017 Guidance – Goleta, California, December 6, 2016 — Inogen, Inc. (NASDAQ: INGN), a medical technology company offering innovative respiratory products for use in the homecare setting, today announced that its Board of Directors has appointed Scott Wilkinson as Inogen’s President and Chief Executive Officer, effective March 1, 2017. Mr. Wilkinson will also join the Board of Directors on January 1, 2017.Mr. Wilkinson will succeed Raymond Huggenberger, who is retiring as Chief Executive Officer, effective March 1, 2017.Mr. Huggenberger will continue to serve on Inogen’s Board of Directors following his retirement as Chief Executive Officer. Heath Lukatch, Ph.D., Inogen’s Chairman, said, “On behalf of the Board of Directors, I would like to congratulate Scott on this appointment and thank Ray for his extraordinary contributions to Inogen over the last eight years.During his time as CEO, Inogen has experienced tremendous growth and solidified its reputation for innovation and consumer marketing.We will continue to benefit from Ray’s leadership abilities as he contributes his insights from his position on the Board of Directors.Scott is a highly talented and experienced executive who understands Inogen’s culture and strategy due to his eleven-year tenure at Inogen and has been critical to Inogen’s success. During his time as President and COO, Scott has proved he is the right leader for Inogen as we continue to work towards improving the lives of oxygen therapy patients.” “I am honored and grateful for the opportunity to lead Inogen in our mission to broaden adoption of our portable oxygen concentrators and improve the lives of oxygen therapy patients,” said Mr. Wilkinson.“This is an organization with a culture of continuous innovation that has creative, dedicated and talented professionals. I am excited about the possibilities that lie in our future.” “I am grateful to have led this outstanding company. We have been able to achieve tremendous growth, of which I am proud, but more importantly I am humbled by the patients that we have been able to help,” said Mr. Huggenberger. “This is the right time for me to retire as CEO, and I believe that Inogen has the products, culture and talent to continue its leadership position. I look forward to working with Scott and the rest of the Inogen executive team in my role on the Board.” Mr. Wilkinson currently oversees Inogen’s global commercial, manufacturing, service, research and development, technical and support operations. Previously, Mr. Wilkinson held various leadership roles within Inogen encompassing sales, marketing, customer service, rental revenue management, technical and repair services, and clinical services. From 2000 to 2005, Mr. Wilkinson worked for Invacare Corporation, a designer and manufacturer of oxygen products, as a Group Product Manager and helped launch a $100 million revenue oxygen product line segment. From 1999 to 2000, Mr. Wilkinson served as a Product Line Director with Johnson & Johnson, a healthcare company. From 1988 to 1999, Mr. Wilkinson worked as a Research Scientist, Product Manager, and Project Leader at Kimberly Clark, a consumer products company. Mr. Wilkinson received a Bachelor’s degree in Chemical Engineering from the University of Akron and an MBA from University of Wisconsin, Oshkosh. Additional Appointments Inogen also announced today that Scott Beardsley, Sr. Partner, Novo Ventures (US) Inc., has been appointed to Inogen’s Board of Directors, effective January 1, 2017. Mr. Beardsley will also join the Compensation, Nominating, and Governance Committee, effective January 1, 2017. In connection with the appointments of Mr. Wilkinson and Mr. Beardsley, the Board of Directors will expand from six to eight members, effective January 1, 2017. Mr. Beardsley is employed as a Senior Partner at Novo Ventures (US), Inc., which provides certain financial investment consultancy services to Novo A/S, a Danish limited liability company that manages investments and financial assets.Mr.Beardsley has worked within Novo A/S and its investment activities since 2009 in several roles: since January 2016, Mr. Beardsley has been employed by Novo Ventures (US) Inc. as a Senior Partner; from December 2012 through 2015, he was employed as a Partner by Novo Ventures (US) Inc.; and from 2009 through 2012, he was employed as a Senior Partner by Novo A/S.Prior to joining Novo A/S, Mr. Beardsley was a Managing Director in the Health Care Group at J.P. Morgan, a banking and financial services company, from 2006 through 2008, and a Managing Director in the Health Care Group of US Bancorp Piper Jaffray, an investment bank, from 2001 to 2006.Previously, Mr. Beardsley was an investment banker at US Bancorp Piper Jaffray, Montgomery Securities, an investment bank, and Kidder, Peabody & Co. Incorporated, an investment bank.From October 2010 through May 2014, Mr. Beardsley served as a member of the board of directors of Aerocrine AB, a publicly-traded medical technology company.Mr. Beardsley received his Masters of Business Administration from the Anderson Graduate School of Management at UCLA and his Bachelors of Science in Business Administration from Colorado State University. Additionally, Inogen announced today that Byron Myers, Founder and VP, Marketing will be promoted to EVP, Sales & Marketing, effective January 1, 2017. Mr. Myers will be responsible for global sales and marketing activities. Mr. Myers currently leads Inogen’s global marketing and product management operations. Prior to serving in this position, Mr. Myers held various roles with Inogen in direct-to-consumer sales, marketing and product management. Mr. Myers received a Bachelor’s degree in Economics/Mathematics from the University of California, Santa Barbara and an MBA from the Rady School of Management at the University of California, San Diego. Financial Outlook for 2016 and 2017 Inogen is reiterating its 2016 revenue guidance range of $194 to $198 million, which represents year-over-year growth of 22.0% to 24.5%. Inogen is reiterating its 2016 net income estimate range of $12.5 to $14.5 million, representing 7.9% to 25.2% growth over 2015.
